        Case 6:21-cv-00043-ADA-JCM Document 1-15 Filed 01/18/21 Page 1 of 3
                                                                   MESSAGING MEMO: Healthcare | 1




Healthcare
How we talk about it, what to do about it, and where we’re going with it.

Coronavirus:
Trump has failed to contain COVID-19 because he didn’t listen to experts, didn’t take it
seriously, and didn’t have a plan. Now he wants to repeal health care for millions, including
protections for millions of people with preexisting conditions, during a pandemic.

We have surpassed 5 million cases and 200,000 deaths in the United States, but Trump still
does not have a plan to contain the virus.

The U.S. is less than 5% of the world’s population but over 20% of COVID-19 deaths.

Trump still claims the virus will just “disappear,” has promoted unproven treatments
instead of social distancing and masks, and has called for a slowdown in testing.

Trump continues to try to repeal Obamacare, which provides health insurance to 20 million
Americans. If he succeeds, insurance companies could reject coverage for up to 133 million
Americans due to a preexisting condition -- all in the midst of a pandemic.

Joe Biden and Kamala Harris want to build on Obamacare, expand affordable coverage,
lower prescription drug costs and ensure a no-cost COVID vaccine.




     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
          Case 6:21-cv-00043-ADA-JCM Document 1-15 Filed 01/18/21 Page 2 of 3
                                                                    MESSAGING MEMO: Healthcare | 2

                                         Topline:
Texas Democrats believe healthcare is a fundamental human right for all Texans, not a
privilege reserved just for those able to afford it. ​The illness of a loved one should not
jeopardize your career or bankrupt your family. Every Texan deserves affordable access to a
doctor, no matter how much they make or where they’re from, period.


The Problem:
Texas is the uninsured capital of the nation​ - there are more people without coverage
than anywhere in the nation.​ Too many people from marginalized communities suffer
health outcomes worse than people of other states. Rural Texans have difficulty finding
access to quality, affordable health care.

Donald Trump and the Republican Party put life-saving care out of reach for millions
who desperately need it.

   ●    Republicans have refused federal Medicaid expansion dollars and they have refused
        to address the healthcare coverage crisis in each of the past three legislative
        sessions.
   ●    72% of Texas Democrats say we don’t talk enough about how Republicans in Austin
        and Washington are creating a healthcare system that only works for big insurance
        companies rather than making healthcare affordable for working people.



The Solution:
Ten years after its passage, Texas Republicans are still running with the priority of repealing
the ACA and ​stripping healthcare away from 20 million people including 1​ ,126,838
Texans​.​ Additionally, 400,000 Texas kids in over 50 counties could be dropped from the
Children’s Health Insurance (CHIP) if it is not fully funded. Texas Democrats know we
should build on the progress made by the Affordable Care Act, expand Medicaid
immediately, pass paid sick leave, and work towards a universal, healthcare system for all.

It’s time to tell our healthcare stories and demand real solutions.


Message Box
Us on Us                                                Them on Them
   ● Healthcare is a fundamental human                     ● End Obamacare - Repeal/Replace
      right                                                ● The government needs to get out of
   ● We should expand Medicaid                               the health insurance business
      immediately                                          ● Let the private market work
   ● We need paid sick leave now                           ● Americans should have healthcare
   ● We should build on the progress                         savings accounts and the freedom to
      made with the ACA and take bold                        choose
      action towards a universal, Medicare                 ● People should show personal
      for All system                                         responsibility
   ● Health insurance plans should                         ● Everyone has access to healthcare



       Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
          Case 6:21-cv-00043-ADA-JCM Document 1-15 Filed 01/18/21 Page 3 of 3
                                                                    MESSAGING MEMO: Healthcare | 3

         deliver quality care, not scams                        already (emergency room care)

 Us on Them                                             Them on Us
    ● Republicans are stripping healthcare                 ● ACA regulation crushes jobs
       away from working Texans and their                  ● Democrats want a socialist
       families                                              healthcare system
    ● Republicans are only protecting the                  ● Democrats only offer huge,
                                                             expensive handouts
       insurance companies
                                                           ● Democrats are giving benefits to
    ● Republicans are sabotaging the
                                                             “illegal immigrants”
       healthcare system
    ● Republicans refuse to even take up
       the issue in the Legislature
    ● Republican inaction is partly to
       blame for rural hospital closures
       around Texas
    ● Relying on emergency room care is
       costly and not preventative, access
       to affordable care is critical




Texas Democrats Polling Results:
   ●    By a fairly wide margin, Texas Democrats’ top two issues in statewide elections
        are health care and public education.
   ●    38.2% of Texas Democrats believe Healthcare to be a top 4 issue in this
        statewide election.
   ●    Almost half (45%) of Texas Democrats age 50-64 “Baby Boomers” believe healthcare
        to be the most important election in the statewide election.
   ●    Texas Democrats that identify as white care about healthcare the most.
            ○ Asian (25.7%) / Black (33.3%) / Hispanics (33.6%) / White (44.5%)

Texans’ views on the future of healthcare are clear:
    ● Texans​ h ​ ate Donald Trump’s sabotage of healthcare​ and​ ​prefer a universal health
        insurance program
    ● The vast majority supports an​ e        ​ xpansion on the progress made by the Affordable
        Care Act​.
    ● In 2018, over 1 million Texans,​ n    ​ early 95% of the Texas Democratic electorate​, voted
        for a new​ T
                   ​ exas Bill of Rights​ t​ hat declares healthcare a right, guaranteed by a
        universal, quality Medicare-for-all system.




       Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
